                                                                                      Case 2:21-cv-00984-CBM-PD Document 20-3 Filed 06/05/21 Page 1 of 3 Page ID #:377



                                                                                             THE LAW OFFICE OF FAHAD SHARIF, PC
                                                                                         1   FAHAD SHARIF, ESQ. (SBN# 322563)
                                                                                             fshariflaw@gmail.com
                                                                                         2
                                                                                             ROGER L. WILKERSON, III, ESQ. (SBN #327889)
                                                                                         3   roger@lawrriorinc.com
                                                                                             18960 Ventura Blvd #440
                                                                                         4   Tarzana, CA 91356
                                                                                             Telephone: (310) 361-5614
                                                                                         5   Facsimile: (310) 362-0434

                                                                                         6
                                                                                             Attorneys for Plaintiff, JOHN EVANS

                                                                                         7
                                                                                                                UNITED STATES DISTRICT COURT
                                                                                         8
                                                                                                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                         9

                                                                                        10
THE LAW OFFICE OF FAHAD SHARIF,PC




                                                                                        11   JOHN EVANS, an individual,        )    CASE NO. 2:21-cv-00984-CBM-PD
                                                                                                                               )
      18960 Ventura Blvd. Ste. 440
                               Telephone: (310) 361-5614; Facsimile: (310) 362-0434
       Tarzana, California 91356




                                                                                        12
                                                                                                               Plaintiffs,     )    Assigned to Hon. Consuelo B.
                                                                                        13                                     )    Marshall
                                                                                        14                v.                   )
                                                                                                                               )    DECLARATION OF ROGER
                                                                                        15   NBCUNIVERSAL MEDIA, LLC, a )           WILKERSON IN SUPPORT OF
                                                                                        16   corporation; UNIVERSAL            )    PLAINTIFFS JOHN EVANS
                                                                                             PICTURES dba UNIVERSAL CITY )          OPPOSITION TO DEFENDANTS’
                                                                                        17   STUDIOS, LLC, a corporation;      )    MOTION TO DISMISS
                                                                                        18   JERRY SEINFELD, an individual;    )    PURSUANT TO FRCP 12(B)(6);
                                                                                             STACEY SNIDER, an individual, and )
                                                                                        19   DOES, 1 to 10, inclusive,         )    Date:         June 22, 2021
                                                                                        20                                     )    Time:         10:00 a.m.
                                                                                                                   Defendants. )    Dept.:        8B
                                                                                        21                                     )
                                                                                        22                                     )    Notice of Opposition; Opposition to
                                                                                                                               )    Defendant’s Request for Judicial
                                                                                        23                                     )    Notice; Declarations of John Evans;
                                                                                        24                                     )    and; and [Proposed] Order filed
                                                                                                                               )    concurrently herewith)
                                                                                        25                                     )
                                                                                        26                                     )    Complaint filed: February 5, 2021
                                                                                                                               )
                                                                                        27

                                                                                        28
                                                                                                                                    1
                                                                                             DECLARATION OF ROGER L. WILKERSON DECLARATION OF ROGER WILKERSON IN SUPPORT
                                                                                                  OF PLAINTIFFS JOHN EVANS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                                          Case 2:21-cv-00984-CBM-PD Document 20-3 Filed 06/05/21 Page 2 of 3 Page ID #:378




                                                                                                              1         I, Roger L. Wilkerson, declare as follows:
                                                                                                              2         1.     I am an attorney at law duly authorized to practice in the State of
                                                                                                              3   California and am admitted to practice in the Central District of California. I am
                                                                                                              4   associate at The Law Office of Fahad Sharif, PC, and counsel of record for Plaintiff
                                                                                                              5   JOHN EVANS (“Plaintiff”). I have personal knowledge of the facts herein, and if
                                                                                                              6   called upon to do so, I could and would competently testify thereto.
                                                                                                              7         2.     I am filing this declaration in support of Plaintiff John Evans’
                                                                                                              8   Opposition To Defendants’ Motion To Dismiss, which is set for hearing on June 22,
                                                                                                              9   2021 at 10:00 a.m., in Department 8B of this Court.
                                                                                                             10         3.     On November 4, 2020, Plaintiff mailed a cease and desist letter to
THE LAW OFFICE OF FAHAD SHARIF,PC




                                                                                                             11   NBCUniversal to notify Defendants that their infringing-film bears the exact same
                                                      Telephone: (310) 361-5614; Facsimile: (310) 362-0434




                                                                                                             12   title as Plaintiff’s screenplay, the film was produced in the same medium Plaintiff
                             18960 Ventura Blvd. Ste. 440
                              Tarzana, California 91356




                                                                                                             13   had envisioned for his project as well as twenty-eight (28) significant similarities in
                                                                                                             14   dialogue, structure, and themes. On November 11, 2020 Plaintiff received a reply
                                                                                                             15   from Ms. Emily Birdwhistell in which she stated she was in-house litigation counsel
                                                                                                             16   for NBCUniversal Media, LLC, Universal Pictures, a division of Universal City
                                                                                                             17   Studios LLC, DreamWorks Animation, LLC (“DreamWorks”), and all related
                                                                                                             18   entities (collectively herein, “NBCUniversal. Ms. Birdwhistell represented herself as
                                                                                                             19   an agent of all of Co-Defendant NBCUniversal’s aforementioned affiliated
                                                                                                             20   subsidiaries, indicating a relationship between all the related entities. Attached
                                                                                                             21   hereto as Exhibit 8 is a true and accurate copy of Defenandants’ Reply Letter from
                                                                                                             22   NBCUniversal, dated November 11, 2020.
                                                                                                             23         4.     On May 10, 2021, the managing partner, Fahad Sharif, and I met and
                                                                                                             24   conferred via Zoom video conference with Defendants’ counsel Aaron Moss and
                                                                                                             25   Lauren Fishelman, pursuant to Local Rule 7-3. We thoroughly discussed Plaintiff’s
                                                                                                             26   claims but were not able to reach a resolution. Furthermore, Plaintiff’s counsel
                                                                                                             27   informed Mr. Moss that in 2019, 2020, and 2021, counsel attempted to obtain a copy
                                                                                                             28   of Plaintiff’s forty-six (46) page screenplay for Bee Movie from the U.S. Copyright
                                                                                                                                                          2
                                                                                                                   DECLARATION OF ROGER L. WILKERSON DECLARATION OF ROGER WILKERSON IN SUPPORT
                                                                                                                        OF PLAINTIFFS JOHN EVANS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                            Case 2:21-cv-00984-CBM-PD Document 20-3 Filed 06/05/21 Page 3 of 3 Page ID #:379




                                                               1   Office. However we were informed that due to the age of Plaintiff’s registration
                                                               2   (April 14, 1999) the deposited copy may no longer be available. Additionally, we
                                                               3   advised Defense counsel that Plaintiff does have possession of his origin screenplay
                                                               4   still sealed in a United States Post Service (“USPS”) envelope, Poor-man’s
                                                               5   Copyright for Bee Movie Copyright and a digital copy. We informed Defense
                                                               6   Counsel, that in the case that we were not able to obtain the deposited copy, that we
                                                               7   are prepared to provide the digital copy to the Court by the hearing or upon Court
                                                               8   order or request. However, Plaintiff’s consent was required prior to Plaintiff’s
                                                               9   counsel’s disclosure. This stems from Plaintiff’s understandable fear of having his
                                                              10   work misappropriated or infringed upon again and was a term of retainment for
THE LAW OFFICE OF FAHAD SHARIF,PC




                                                              11   Plaintiff’s counsel.
     Telephone: (310) 361-5614; Facsimile: (310) 362-0434




                                                              12         5.     I declare under penalty of perjury under the laws of the United States of
        18960 Ventura Blvd. Ste. 440
          Tarzana, California 91356




                                                              13   America that the foregoing is true and correct, and that this declaration is executed
                                                              14   on this day the 28 of May 2021, at Tarzana, California.
                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26                                    _______________________________________
                                                              27
                                                                                                         Roger L. Wilkerson, Esq., Declarant

                                                              28
                                                                                                           3
                                                                    DECLARATION OF ROGER L. WILKERSON DECLARATION OF ROGER WILKERSON IN SUPPORT
                                                                         OF PLAINTIFFS JOHN EVANS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
